DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 9, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2002/0082543) in view of Tomono (US 2008/0200883 A1).
With regard to claims 1, 4, 5, 13, and 14, Park et al. teach a two-layer needle array for delivery of at least one active agent into or through a subject's skin or a biological membrane which lines an interior of a mouth of a subject ([0034]), the needle array (Fig. 7K provides an exemplary embodiment showing one shape for the microneedles) comprising: a base (see exemplary Reference Figure 1 below); a plurality of needles (see exemplary Figure 7K needle 98), each needle in the plurality of needles having (i) a tip region with a tapered shape (see exemplary Reference Figure 1 below) and (ii) a solid basement region having a tapered shape, where the basement regions are arranged on a first surface of the base at a proximal end of each of the basement regions, and each of the basement regions is connected to a proximal end of the tip region at a distal end of each basement region (see exemplary Reference Figure 1 below, [0054] the shaft can be straight or tapered with a variety of cross-sections, [0055] the tip and shaft can have varying shapes); wherein a diameter of any point in the basement region and tip region decreases from the proximal end of the basement region to the distal end of the tip region 


    PNG
    media_image1.png
    211
    393
    media_image1.png
    Greyscale


With regard to claim 15, see [0094].

Claims 10 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2002/0082543) and Tomono (US 2008/0200883 A1) as applied to claim 1 above, and further in view of Takada (US 2008/0262444).
With regard to claims 10 and 11, Park et al. teach a device substantially as claimed.  Park et al. disclose a biodegradable polymer but do not specifically recite polysaccharide or dextran.  However, Takada teaches materials for a microneedle which include polysaccharide and dextran as suitable for use and delivery of a substance (see at least [0012], [0013], [0028], [0117]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use polysaccharide or dextran in Park et al. as Takada teaches those are suitable material for a microneedle which can be absorbed in the body and would yield the same predictable result.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.  Applicant agues Park and Tomono do not support a teaching of having two different shapes within the same microneedle and that the tips and bases in Park and Tomono have the same cross-sections and quadrangular geometry while having different shapes.  The Examiner maintains that though Park does not explicitly disclose different cross-sectional geometries the overall shape is different in the tip and the base which the Examiner maintains supports a combination with Tomono.  While the Figures shown in Tomono do not explicitly  
micro-needle 121 may have any shape obtained by combining the shape described for the first end section 121a with the shape described for the second end section 121b.”  Even though Tomnon may show that typically shapes with the same quadrangular geometry are combined, Tomono is still explicitly stating that any of the shapes listed for the first and second sections can be combined.  The choices for these portions explicitly include a cone and polygonal shape.  As such the Examiner maintains her position that such shapes can be combined within the same microneedle as this is taught by Tomono.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783